DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive. 
Applicant firstly alleges that Bernard is not in the same field of endeavor as the instant application, which is directed to a cryotherapy chamber/cabin. Applicant points out that the Bernard reference is directed to an air conditioning apparatus for ensuring comfort…and hygiene to beds, sofa pillows, cushions, arm chairs, and car seats.
However, this is not persuasive because the test for analogousness is not merely whether the prior art is directed to the same field endeavor of the instant application, but also whether it is reasonably pertinent to the problem to be solved. In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem." In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)). See MPEP § 2141.01(a).
Applicant’s specification, ¶[003] as filed 3/6/2019 discusses that the upholstery requirements of the device allows for hygiene and new/clean upholstery while using the device. The Bernard reference is directly pertinent to this problem as considered by Applicant in the filed disclosure. One of ordinary skill in the art would have looked to the Bernard reference to discover methods for ensuring hygiene and comfort in an upholstered device that must also ensure even airflow.
With respect to the teachings of Donnerhack, Applicant alleges that the Donnerhack cryotherapy cabin does not comprise gas nozzles near the edge of the front end of the cabin, instead characterizing the gas nozzles of Donnerhack as in the “middle” of the walls.
This is not found persuasive, as the nozzles of Donnerhack in Fig. 1 are not solely at the “middle” of the walls but also located in distributions near the edges of the walls as well. Applicant has not recited any particular characterization or definition for “near” as relative to “far” so the term is interpreted broadly. Applicant may want to amend the claims to direct the gas supply or diffuser at or on an edge, or define structurally what an edge comprises and the relative distance of “near”.
Applicant also alleges that a combination of the nozzles of Donnerhack and any type of removable upholstery would necessarily block the gas diffusion of the nozzles if the upholstery is located over the nozzles. 

Lastly, Applicant alleges that one of ordinary skill in the art would not have combined Donnerhack with the Lindsey reference, because it would increase manufacturing cost due to a re-design of the device.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, one of ordinary skill in the art would expect to obtain the advantage cited in Lindsey of allow for important rapid interventions (Lindsey, ¶[0005], ¶[0012]). Furthermore, it’s not persuasive that any “complete re-design” would be required in the instance of adding a wireless communications module to an already existing system that already makes use of sensor feedback and computer control.
Amendments filed 2/3/21 merit new grounds for rejection under 35 U.S.C. § 112 for indefiniteness and claim 6 in view of Segonne (FR 3041394 A1).
Claim Interpretation
It is recognized that Applicant is allowed to be their own lexicographer. It would appear that in the originally filed disclosure, Applicant is using “perforated” to reflect a broad interpretation of either holes, a grid, or grooves, consistent with ¶[0036] of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitations “the lifting mechanism moves the floor or bottom up and down to adjust a height of the cabin,” “wherein the attach points adhere,” “wherein the gas…passes through the perforations…and is collected…the gas collection mechanism sends the gas…and the vertical system re-feeds the gas,” and “the wireless communication module sends notifications,” render the claims indefinite because they appear to be directed to both an apparatus and the method for its use. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011).  Applicant is reminded that for intended use of an apparatus, the claims should be written as “structure X configured to Y” or the like. See MPEP 2173.05(p).
Regarding claim 3, it appears that Applicant is using perforated to mean comprising grooves or holes or a grid. This in and of itself is not indefinite, but the claims are phrased such that they require perforations of holes or grooves, and a grid. The basis of this rejection is therefore lack of adequate antecedent basis. A suggested correction is “wherein the perforations form a grid”. Similar phrasing is also likely to be definite, so equivalent amendments would also overcome this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnerhack et al. (U.S. Patent No. 4,880,003); in view of Bernard (FR 2754156 A1,) hereinafter referred to as Bernard (citations in rejection refer to provided machine translation from Espacenet); further in view of Lindsey (U.S. Patent Application Publication No. 2004/0116822,) hereinafter referred to as Lindsey.
Regarding claim 1, Donnerhack teaches a cryotherapy device (Abstract, col. 1, lines 35-44) comprising:
a control system located on a side of the device (Fig. 4 is the pump control diagram, located on a side of the device as described in col. 2 lines 50-58 because 
a cabin having a top part, a lower part, a front end having a first edge and a second edge opposite to the first edge, a back end, internal side walls, external side walls, a top end, and a bottom end (Figs. 1-3);
an access door located in a front end of the cabin between the first edge and the second edge of the front end of the cabin (col. 1, lines 60-62 and 66-67);
a floor or bottom located in the lower part of the cabin, the floor or bottom including perforations comprising a plurality of grooves or holes covering the entire bottom floor (col. 2, lines 7-8);
a gas supply system or diffuser connected near to the first and the second edges of the front end of the cabin (near is a relative term, without reference to what constitutes “far” it’s considered broadly and the gas supply is “near” to the front edges by virtue of being located in the same system), the gas supply system or diffuser having a first end connected to the top part of the cabin and a second end connected to the lower part of the cabin (col. 2, lines 8-14, Figs. 1-3, element 7 nozzle strips end “near” the top and “near” the bottom);
a vertical feedback system (vertical is an arbitrary designation as nothing is recited horizontal by contrast) located inside the control system, the feedback system having a first end connected to the floor or bottom (Figs. 2-3, element 5, outlet opening; col. 2, lines 12-14) and a second end connected to the gas supply system or diffuser (treatment gas is suctioned through 5 and recycled to gas supply inlet 12, col. 2, lines 41-49);

a lifting mechanism located below the perforated floor or bottom (Fig. 3, lines 28-33, as this claim limitation corresponds to any lifting mechanism, the capability of Donnerhack to be adjustable by any lifting means is considered to meet this claim) the lifting mechanism moves the floor or bottom up and down to adjust a height of the cabin to a height of the user (col. 3, lines 28-33 “the floor (is) vertically adjustable so that the upper edge of the walls can be adjusted to be level with the neck of the patient”).
Donnerhack does not teach an upholstery covering internal side walls of the cooling cabin and an internal wall of the door and Donnerhack further does not teach a communication system located inside the control system, communication system includes a wireless communication module. Notably, the control system of Donnerhack does contemplate automated algorithmic control of treatment in col. 3, lines 9-16.
Attention is brought to the Bernard reference, which teaches controlled (p. 4, line 149) upholstery panels for internal side walls (p. 3 lines 87-90) of a cooled room (p. 1, lines 30-36). Bernard further teaches wherein the removable upholstery has a plurality of attach points on an upper part and sides, wherein the attach points adhere to the internal walls of the cabin and the internal wall of the door (p. 3, lines 87-90 and 99).

Bernard also does not teach a wireless communication module.
Donnerhack teaches controlling the cryotherapy on the basis of a monitored patient temperature, but as stated above, does not disclose details of this control or a wireless communication module.
Attention is drawn to the Lindsey reference, which teaches a plurality of body temperature sensors and a control system comprising a wireless communication module for the purpose of sending automated text messaging alerts to caretakers (¶[0012]) if or when a body temperature range of a user decreases too rapidly (¶[0003]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the temperature sensor control of Donnerhack to include a wireless communication module, as taught by Lindsey, because Lindsey teaches that rapid intervention for body temperatures falling outside the desired range is important, particularly for the elderly (Lindsey, ¶[0003]), and therefore the wireless alerting of Lindsey would allow for these important rapid interventions (Lindsey, ¶[0005], ¶[0012]).
Regarding claim 3, Donnerhack, as modified by Bernard and Lindsey, teaches the cryotherapy device according to claim 1. 

Regarding claim 5, Donnerhack, as modified by Bernard and Lindsey, teaches the cryotherapy device according to claim 1.
Donnerhack further teaches wherein the gas supply system or diffuser is a mechanical barrier with holes (col. 2, lines 8-14, Figs. 1-3, element 7 nozzle strips).
Bernard also teaches that the upholstery is a diffuser in the form of a mechanical barrier with holes (Fig. 7).
Regarding claim 9, Donnerhack, as modified by Bernard and Lindsey, teaches the cryotherapy device according to claim 1.
Donnerhack teaches further including a session configuration mechanism to control intensity and duration time parameters of each session (col. 3, lines 9-16, turning the therapy off when a dangerous condition is detected is a control of both duration and intensity).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnerhack et al. (U.S. Patent No. 4,880,003); in view of Bernard (FR 2754156 A1,) hereinafter referred to as Bernard (citations in rejection refer to provided machine translation from Espacenet); further in view of Lindsey (U.S. Patent Application Publication No. 2004/0116822,) hereinafter referred to as Lindsey; further in view of Shuppo (U.S. Patent Application Publication No. 2015/0094702,) hereinafter referred to as Shuppo.
	Regarding claim 2, Donnerhack, as modified by Bernard and Lindsey, teaches the cryotherapy device according to claim 1.

It is noted that Applicant discloses no criticality to the cylindrical shape of the cooling cabin.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cryotherapy cabin of Donnerhack as modified to be cylindrical, because it has been held that shape of a device is a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that a particular configuration of the shape of a device is significant in re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnerhack et al. (U.S. Patent No. 4,880,003); in view of Bernard (FR 2754156 A1,) hereinafter referred to as Bernard (citations in rejection refer to provided machine translation from Espacenet); further in view of Lindsey (U.S. Patent Application Publication No. 2004/0116822,) hereinafter referred to as Lindsey; further in view of Segonne (FR 3041394 A1,) hereinafter referred to as Segonne (citations in rejection refer to provided machine translation from Espacenet).
Regarding claim 6, Donnerhack, as modified by Bernard and Lindsey, teaches the cryotherapy device according to claim 1.

Attention is brought to the Segonne reference, which teaches removably upholstery attach points comprising magnets (p. 9).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the attach points of Bernard to comprise magnets, because Segonne teaches that magnetic fixtures improve ease-of-use and reduce material wear (Segonne, p. 2).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnerhack et al. (U.S. Patent No. 4,880,003); in view of Bernard (FR 2754156 A1,) hereinafter referred to as Bernard (citations in rejection refer to provided machine translation from Espacenet); further in view of Lindsey (U.S. Patent Application Publication No. 2004/0116822,) hereinafter referred to as Lindsey; further in view of Cook et al. (U.S. Patent Application Publication No. 2002/0178501,) hereinafter referred to as Cook.
Regarding claim 7, Donnerhack, as modified by Bernard and Lindsey, teaches the cryotherapy device according to claim 1.
Donnerhack, Bernard, and Lindsey do not teach wherein the lifting system or mechanism includes crossed bars forming a scissor-type mechanism.
Donnerhack does teach that any suitable lifting mechanism may be used in order to lift the patient-supporting platform (col. 2 lines 29-33).
Attention is brought to the Cook reference, which teaches a patient platform lifting system or mechanism including crossed bars forming a scissor-type mechanism (Fig. 4).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S/Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792